Case: 21-30478     Document: 00516478007         Page: 1     Date Filed: 09/20/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 20, 2022
                                  No. 21-30478                          Lyle W. Cayce
                                                                             Clerk

   Coleman E. Adler & Sons, L.L.C.; Royal Cloud Nine,
   L.L.C.; Latrobe’s on Royal, L.L.C.,

                                                           Plaintiffs—Appellants,

                                      versus

   Axis Surplus Insurance Company, incorrectly named Axis Surplus
   Lines Insurance Company; Risk Placement Services,
   Incorporated; Unidentified Parties; Marsh &
   McLennan Agency, L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                               No. 2:21-CV-648


   Before Smith, Duncan, and Oldham, Circuit Judges.
   Stuart Kyle Duncan, Circuit judge:
          During the covid-19 pandemic, state and local authorities in Louisiana
   ordered nonessential businesses to close for a time. This required Coleman
   E. Adler II to temporarily shut his jewelry stores and event spaces in New
   Orleans. To recoup income lost during the closure, Adler claimed
   reimbursement under his insurance policy’s coverage for “direct physical
   loss of or damage to” his property. Adler’s insurer, Axis, denied the claim.
Case: 21-30478         Document: 00516478007              Page: 2      Date Filed: 09/20/2022




                                          No. 21-30478


          Adler sued Axis along with his insurance agent and broker. The
   district court dismissed Adler’s claims, concluding that Adler suffered no
   covered loss or damages and that his agent and broker violated no duty to
   advise Adler about pandemic-related coverage. We affirm.
                                                I.
          Adler owns and operates jewelry stores and reception venues in New
   Orleans. 1 In March 2020, responding to the covid-19 pandemic, government
   orders closed Adler’s businesses as nonessential. Adler sought business-
   interruption coverage under a commercial property insurance policy. The
   policy covers “direct physical loss of or damage to Covered Property . . .
   caused by or resulting from any Covered Cause of Loss.” Adler’s insurer,
   Axis Surplus Insurance Company (“Axis”), denied the claim.
          Adler then brought a state court lawsuit against (1) Axis; (2) Adler’s
   insurance agent, Marsh & McLennan Agency LLC (“Marsh”); and
   (3) Adler’s wholesale broker, Risk Placement Services, Inc. (“RPS”). 2 Adler
   pleaded negligence, breach of contract, and bad faith. He claimed the
   businesses were “damaged” under the policy because the coronavirus was
   present in them and “the rampant spread of Covid-19 . . . create[d] a
   dangerous property condition” that prevented use of the property. Adler also
   claimed Marsh and RPS were liable for not having recommended pandemic
   coverage.
          Marsh removed the case to federal court, joined by the other
   defendants. All three separately moved to dismiss for failure to state a claim
   under Federal Rule of Civil Procedure 12(b)(6). The district court granted


          1
            The businesses are Coleman E. Adler & Sons, L.L.C.; Royal Cloud Nine, L.L.C;
   and Latrobe’s on Royal, L.L.C. We refer to them collectively as “Adler.”
          2
              Marsh had procured the policy for Adler and RPS facilitated the transaction.




                                                2
Case: 21-30478      Document: 00516478007          Page: 3   Date Filed: 09/20/2022




                                    No. 21-30478


   the motions and dismissed Adler’s complaint with prejudice. Adler timely
   appealed.
                                         II.
          We review a dismissal for failure to state a claim de novo. IberiaBank
   Corp. v. Ill. Union Ins. Co., 953 F.3d 339, 345 (5th Cir. 2020). To survive a
   motion to dismiss, the plaintiff’s “complaint must contain sufficient factual
   matter, accepted as true, to ‘state a claim to relief that is plausible on its
   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
   Twombly, 550 U.S. 544, 570 (2007)).
          Interpretation of an insurance policy is a question of law that we also
   review de novo. Naquin v. Elevating Boats, L.L.C., 17 F.3d 235, 238 (5th Cir.
   2016). “Under Louisiana law, an insurance policy is a contract that must be
   construed using the general rules of contract interpretation set forth in the
   Civil Code.” Anco Insulations, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh,
   787 F.3d 276, 281 (5th Cir. 2015) (footnote omitted). Dismissal is proper if
   an insurance contract precludes recovery. IberiaBank, 953 F.3d at 346.
                                        III.
          We first examine Adler’s claim that Axis wrongly denied coverage for
   “direct physical loss of or damage to property.” The district court found
   Adler provided no evidence that his properties suffered any such loss or
   damage. We agree with the district court.
          “Words and phrases used in an insurance policy are to be construed
   using their plain, ordinary and generally prevailing meaning.” Edwards v.
   Daugherty, 2003-2103, at *11 (La. 10/1/04); 883 So. 2d 932, 940–41; see also
   La. Civ. Code art. 2045–47. “When the words of an insurance contract
   are clear and unambiguous and lead to no absurd consequences, courts must
   enforce the contract as written and may make no further interpretation in




                                          3
Case: 21-30478        Document: 00516478007              Page: 4       Date Filed: 09/20/2022




                                          No. 21-30478


   search of the parties’ intent.” Gorman v. City of Opelousas, 2013-1734, at *5
   (La. 7/1/14); 148 So. 3d 888, 892. Where, as here, the Louisiana Supreme
   Court has yet to interpret the policy language at issue, we make an “Erie
   guess” as to how that court would read it. See Erie R.R. v. Tompkins, 304 U.S.
   64 (1938); see also Carrizales v. State Farm Lloyds, 518 F.3d 343, 345–46 (5th
   Cir. 2008).
           This is a guess we have already made. In Q Clothier, our court recently
   interpreted a Louisiana insurance policy’s coverage for “direct physical loss
   of or damage to property” to “cover only tangible alterations of, injuries to,
   and deprivations of property.” Q Clothier New Orleans, L.L.C. v. Twin City
   Fire Ins. Co., 29 F.4th 253, 257 (5th Cir. 2022) (emphasis added). While
   recognizing that the Louisiana Supreme Court had not yet construed this
   contract language, we based our Erie guess in part on several Louisiana
   intermediate appellate decisions. 3 Accordingly, we held that the clause did
   not apply to a retailer’s claim for losses caused by pandemic closure orders.
   Id. at 259. Loss of income from such orders was not a “tangible” loss of
   property, “[n]or [wa]s it an alteration, injury, or deprivation of property.” Id.
   at 259. The retailer’s “property,” we explained, “ha[d] been unchanged by
   the orders or the close of its stores,” and so losses of income caused by the
   orders were not covered by the policy. Ibid.




           3
             See Mangerchine v. Reaves, 2010-1052, p. 10–11 (La. App. 1 Cir. 3/25/11); 63 So.
   3d 1049, 1056 (interpreting “loss” in a homeowner’s insurance policy to mean
   “destruction, ruin, or deprivation”); Widder v. La. Citizens Prop. Ins. Corp., 2011-0196, p.
   3–4 (La. App. 4 Cir. 8/10/11); 82 So. 3d 294, 296, writ denied, 2011-2336 (La. 12/2/11); 76
   So. 3d 1179 (holding lead contamination that rendered property uninhabitable until gutted
   and remediated constituted a “direct physical loss”); Ross C. Adams Const. & Design,
   L.L.C., 10-852, p. 6 (La. App. 5 Cir. 6/14/11); 70 So. 3d 949, 952 (defective drywall
   resulted in direct physical loss because drywall had to be removed and replaced).




                                                4
Case: 21-30478         Document: 00516478007              Page: 5       Date Filed: 09/20/2022




                                          No. 21-30478


           Adler argues we are not bound by Q Clothier because, since that
   decision, one Louisiana appeals court has reached a different conclusion. In
   Cajun Conti, LLC et al. v. Certain Underwriters at Lloyd’s, London et al., 21-
   0343, 2022 WL 2154863, p. 5 (La. App. 4 Cir. 6/15/22), reh’g granted for
   clarification only, 21-0343 (La. App. 4 Cir. 8/8/22), the Louisiana Fourth
   Circuit held that similar policy language covered a restaurant’s losses
   resulting from pandemic closure orders. Adler is mistaken. Our court’s rule
   of orderliness applies to Erie cases no less than cases interpreting federal law.
   See F.D.I.C. v. Abraham, 137 F.3d 264, 268–69 (5th Cir. 1998) (“Adherence
   to th[e] rule [of orderliness] is no less immutable when the matter determined
   by the prior panel is the interpretation of state law[.]”) (citing Broussard v. S.
   Pac. Transp. Co., 665 F.2d 1387, 1389 (5th Cir. 1982) (en banc)). 4
           No exception to the rule of orderliness applies here. Since Q Clothier,
   there has been “neither a clearly contrary subsequent holding of the highest
   court of [Louisiana] nor a subsequent statutory authority, squarely on point.”
   Id. at 269. Nor has there been contrary intervening precedent that
   “comprises unanimous or near-unanimous holdings from several—
   preferably a majority—of the intermediate appellate courts of [Louisiana].”
   Ibid. We have only one subsequent decision from an intermediate state court,
   and that cannot overcome our rule of orderliness. Ibid.; see also Dickie
   Brennan & Co., L.L.C. v. Zurich Am. Ins. Co., No. 21-30776, 2022 WL
   3031303, at *2 n.1 (5th Cir. Aug. 1, 2022) (unpublished) (panel was bound by


           4
             See also, e.g., Bustos v. Martini Club, Inc., 599 F.3d 458, 462–63 (5th Cir. 2010)
   (explaining that, in Erie cases, “[w]e . . . apply panel precedent ‘absent a subsequent state
   court decision or statutory amendment which makes [the panel decision] clearly wrong’”)
   (quoting Hughes v. Tobacco Inst., Inc., 278 F.3d 417, 425 (5th Cir. 2001)); Ford v. Cimmaron
   Ins. Co., Inc., 230 F.3d 828, 832 (5th Cir. 2000) (explaining that “a prior panel’s
   interpretation of state law has binding precedential effect on other panels of this court
   absent a subsequent state court decision or amendment rendering our prior decision clearly
   wrong”) (citing Abraham, 137 F.3d at 269).




                                                5
Case: 21-30478       Document: 00516478007            Page: 6      Date Filed: 09/20/2022




                                       No. 21-30478


   Q Clothier despite Cajun Conti because “the issuance of an intermediate
   appellate court decision does not alter our duty to apply the rule of
   orderliness”).
          Accordingly, Q Clothier binds this panel and forecloses Adler’s
   arguments. Like the Q Clothier plaintiff, Adler strains to equate its pandemic
   losses to the property losses in Chinese drywall cases. See Q Clothier, 29 F.4th
   at 259; see also, e.g., In re Chinese Manufactured Drywall Prods. Liab. Litig., 759
   F.Supp. 2d 822, 831–32 (E.D. La. 2010). Adler contends that, like drywall-
   related losses, his losses were caused by the “the presence of . . . coronavirus
   particles” and infected persons, rendering its property unusable. Q Clothier
   rejected that argument. Unlike losses arising from pandemic closure orders,
   drywall losses arose because the defective drywall emitted sulfur gases,
   making the property “unusable or uninhabitable” until the drywall was
   “removed and replaced in the property.” Q Clothier, 29 F.4th at 259. Not so
   here. Adler has not alleged that the coronavirus physically damaged or
   contaminated his property such that it needed to be repaired or replaced.
   “COVID-19 itself did not make [Adler’s] stores inherently dangerous or
   uninhabitable like the drywall.” Id. at 260. To the contrary, what denied
   Adler use of his property was the government’s closure orders. Such losses
   do not involve a “tangible alteration to, injury to, or deprivation of property.”
   Id. at 260. The district court therefore correctly dismissed Adler’s claims
   against Axis. 5
                                            IV.
          We next examine Adler’s claims that RPS and Marsh are liable for
   breach of contract, breach of fiduciary duty, and negligence. These claims are


          5
             Adler’s motion to certify this question to the Louisiana Supreme Court, which
   the panel carried with the case, is DENIED.




                                             6
Case: 21-30478         Document: 00516478007               Page: 7      Date Filed: 09/20/2022




                                          No. 21-30478


   based on those defendants’ alleged failures to (1) advise Adler about
   pandemic-related coverage, (2) perform due diligence regarding Adler’s
   need for such coverage, and (3) recommend appropriate coverage. The
   district court dismissed these claims, concluding neither RPS nor Marsh
   owed Adler any “heightened” duty to advise him about the need to obtain
   pandemic-related coverage. We again agree with the district court.
           To recover under Louisiana law for an agent’s failure to obtain
   insurance coverage, a plaintiff must show “(1) an undertaking or agreement
   by the insurance agency to procure insurance; (2) failure of the agent to use
   reasonable diligence in attempting to place the insurance and failure to notify
   the client promptly if he has failed to obtain the insurance; and (3) actions by
   the agent warranting the client’s assumption that the client was properly
   insured.” Offshore Prod. Contractors, Inc. v. Republic Underwriters Ins. Co., 910
   F.2d 224, 229 (5th Cir. 1990) (citations omitted) [hereinafter, “OPC”]. 6 In
   Louisiana, an insurance agent “owes a duty of ‘reasonable diligence’ to his
   customer,” which is “fulfilled when the agent procures the insurance
   requested.” Isidore Newman Sch. v. J. Everett Eaves, Inc., 2009-2161, p. 7 (La.
   7/6/10); 42 So. 3d 352, 356 (citing Roger v. Dufrene, 613 So.2d 947, 949 (La.
   1993); Karam, 281 So.2d at 730–31)). The agent’s duty, however, “has not
   been expanded to include the obligation to advise whether the client has
   procured the correct amount or type of insurance coverage.” Id. at 359. To
   the contrary, “[i]t is the insured’s responsibility to request the type of
   insurance coverage . . . needed,” and “[i]t is not the agent’s obligation to
   spontaneously or affirmatively identify the scope or the amount of insurance
   coverage the client needs.” Ibid. (emphasis added).


           6
             See also, e.g., Karam v. St. Paul Fire & Marine Ins. Co., 281 So.2d 728, 730–31 (La.
   1973) (stating similar analysis); Dahan Novelties & Co., L.L.C. v. Ohio Cas. Ins. Co., 2010-
   0626, p. 5 (La. App. 4 Cir. 10/20/10); 51 So.3d 129, 133–34 (same).




                                                 7
Case: 21-30478      Document: 00516478007          Page: 8   Date Filed: 09/20/2022




                                    No. 21-30478


          Adler failed to plausibly allege that Marsh or RPS owed any duty to
   advise him about pandemic-related coverage. Ibid. Adler does not allege he
   “specifically inquired” about such coverage, id. at 358 (citation omitted), and
   it is settled under Louisiana law that neither Marsh nor RPS had the
   “obligation to spontaneously or affirmatively identify the scope . . . of
   insurance coverage [Adler] need[ed].” Id. at 359 (emphasis added). As the
   Louisiana Supreme Court has explained, “the only duty imposed on the
   [insurance] agent is to obtain the coverage requested by the customer.” Id. at
   357 (discussing Graves v. State Harm Mut. Auto Ins. Co., 01-1243 (La. App. 3
   Cir. 6/26/02); 821 So.2d 769). Adler never inquired about or asked for
   pandemic-related coverage from Marsh or RPS, and that defeats his claims
   against those defendants.
          Adler nonetheless argues Marsh and RPS have a “heightened duty”
   to Adler based on two kinds of allegations. First, they allege Adler has a
   “close relationship” with Marsh and RPS, in that they “speak about
   coverage regularly” and offer Adler “advice about coverage.” Second, Adler
   points to Marsh’s website, which holds out Marsh as an “expert” in advising
   the “hospitality industry” about “insurance coverage.” Adler is mistaken.
          To begin with, Adler cites no opinion from our court or the Louisiana
   Supreme Court establishing that insurance agents or brokers have a
   “heightened duty” under certain circumstances to advise customers about
   specific kinds of insurance coverage. (Adler relies only on a federal district
   court decision that, as explained below, we disagree with). The district court
   suggested, however, that our decision in OPC held a “heightened duty” may
   exist based on “the agent’s representations of his services and the
   relationship and agreements between the agent and his client.” See generally
   OPC, 910 F.2d at 224. We disagree that OPC stands for that broad
   proposition, and we take the opportunity to clarify that decision in light of
   controlling Louisiana law.



                                         8
Case: 21-30478      Document: 00516478007           Page: 9      Date Filed: 09/20/2022




                                     No. 21-30478


          In that case, OPC, a maritime construction company, needed
   builder’s risk insurance to construct a pipeline. Id. at 226. OPC told its
   insurance agent about its specific insurance needs—namely, coverage in the
   event that weather damaged OPC’s equipment and interrupted its work. Id.
   at 227. The agent recommended “stand-by insurance” but, crucially,
   neglected to explain to OPC that such coverage excluded “weather-related
   down-time.” Ibid. OPC sued the agent under Louisiana law and prevailed. As
   we explained, the agent breached its duty to OPC because the agent was
   “aware of the risks against which OPC wanted insurance”—even
   “suggest[ing] that OPC could get stand-by insurance to cover [weather-
   related] down-time”—and because “OPC never would have purchased
   stand-by insurance if it had known that the policy excluded weather down-
   time.” Id. at 230. We summarized our holding this way: “[w]here an agent is
   familiar with the insured’s business, has reason to know the risks against
   which an insured wants protection, and has experience with the types of
   coverage available in a particular market, we must construe an undertaking
   to procure insurance as an agreement by the agent to provide coverage for
   the client’s specific concerns.” Ibid. (citations omitted).
          OPC does not stand for the broad and murky proposition that a
   client’s “close relationship” with an insurance agent or broker creates a
   “heightened duty” to anticipate the client’s insurance needs or recommend
   specific coverage. OPC’s facts are far narrower: OPC told its insurance agent
   about its specific coverage needs, but the agent procured a policy that
   excluded the exact coverage OPC wanted. In other words, the agent breached
   its fiduciary duty by negligently failing to obtain the coverage requested by its
   client. See ibid. (observing the agent “undertook to procure stand-by




                                          9
Case: 21-30478       Document: 00516478007              Page: 10       Date Filed: 09/20/2022




                                         No. 21-30478


   insurance for OPC which would provide some coverage for down-time due
   to weather in the Gulf,” but “did not act diligently to place the insurance”). 7
           A subsequent Louisiana Supreme Court decision confirms this is the
   correct way to read OPC. In Isidore Newman School v. J. Everett Eaves, Inc., a
   private school suffered over $3 million in tuition losses when Hurricane
   Katrina closed it for two months. 42 So. 3d at 354. The school sued its
   longtime insurance broker, alleging the broker failed to advise the school that
   its property insurance covered tuition (and not merely property damage) and
   that the coverage amount ($350,000) was too low to cover tuition losses. Ibid.
   The Louisiana Supreme Court ruled unanimously for the broker. Surveying
   Louisiana law, the court reiterated the established proposition that “an
   insurance agent owes a duty of ‘reasonable diligence’ to its customer,” which
   “is fulfilled when the agent procures the insurance requested.” Id. at 356
   (citing Karam, 281 So.2d at 730–31; Roger, 613 So.2d at 949). At the same
   time, though, the court rejected the idea that the broker had a duty to explain
   the stated coverage in its client’s policy or to advise the client it was
   underinsured. Id. at 358. The court’s conclusion is worth quoting at length:
           An agent has a duty of “reasonable diligence” to advise the
           client, but this duty has not been expanded to include the
           obligation to advise whether the client has procured the correct
           amount or type of insurance coverage. It is the insured’s
           responsibility to request the type of insurance coverage, and
           the amount of coverage needed. It is not the agent’s obligation
           to spontaneously or affirmatively identify the scope or the
           amount of insurance coverage the client needs. It is also well


           7
              See also id. at 231 (“Louisiana law does not require [an agent] to discuss every
   situation which might arise…. However, the law does require [an agent] to inform a client
   when the policy which he procured does not cover a specific risk about which the client
   expressed concern.”) (emphasis added); id. at 234 (“[The agent] failed to procure insurance
   requested by OPC which would protect OPC against this loss.”) (emphasis added).




                                               10
Case: 21-30478       Document: 00516478007             Page: 11      Date Filed: 09/20/2022




                                        No. 21-30478


           settled that it is insured’s obligation to read the policy when
           received, since the insured is deemed to know the policy
           contents.
   Id. at 359; see also, e.g., Mandina, Inc. v. O’Brien, 2012-0085, p. 14 (La. App.
   4 Cir. 7/31/13); 156 So.3d 99, 107 (observing “an agent has no duty to
   independently assess the needs of the insured and recommend coverage”)
   (quoting Newman, 42 So.3d at 356–57). 8
           Adler relies on a federal district court decision to support his
   “heightened duty” argument, but that decision misreads OPC. In VCS, LLC
   v. Mt. Hawley Ins. Co., 534 F. Supp. 3d 635 (E.D. La. 2021), the district court
   reasoned that, even after Isidore Newman, our OPC decision “may still apply
   when an agent has reason to know that the client had a specific risk or
   requested coverage for specific circumstances.” Id. at 650 (citations
   omitted). Based on that reading of OPC, the court held a Louisiana insurer
   may owe a “heightened duty” to “advise [a client] regarding virus-related
   coverage” because the insurer held itself out on its website as an “advisor[]
   of hotel business income insurance.” Id. at 651.
           We disagree with the VCS district court’s reading of OPC. As
   discussed, OPC does not support the notion that insurers may assume a
   “heightened duty” to recommend specific coverage to their clients. If there
   were any doubt about that, Isidore Newman laid it to rest. To be sure, Isidore
   Newman recognizes an agent’s well-established duty of “reasonable
   diligence” to fulfill a client’s insurance requests, but it says nothing about an
   agent’s “heightened duty” whenever he has “reason to know” of a client’s
   “specific risk.” To the contrary, Isidore Newman held that the agent and


           8
            Although we disagree with the district court’s suggestion that OPC recognizes a
   heightened duty in some circumstances, we agree with the court’s ultimate conclusion that
   OPC must be read in light of the subsequent decision in Isidore Newman.




                                              11
Case: 21-30478       Document: 00516478007              Page: 12      Date Filed: 09/20/2022




                                         No. 21-30478


   broker have no “obligation to advise whether the client has procured the
   correct amount or type of insurance coverage” nor “to spontaneously or
   affirmatively identify the scope or the amount of insurance coverage the
   client needs.” 42 So. 3d at 359. Rather, “[i]t is the insured’s responsibility to
   request the type of insurance coverage, and the amount of coverage needed.”
   Ibid. Finally, neither OPC nor Isidore Newman supports the VCS court’s
   specific holding—namely, that an agent assumes a duty to advise clients
   about pandemic-related coverage merely by holding itself out on its website
   as having expertise in “hotel business income insurance.” See VCS, 534 F.
   Supp. 3d at 651. No Louisiana decision supports that. 9
           In sum, contrary to Adler’s arguments, what creates a Louisiana
   insurance agent’s duty to procure particular coverage is not a “close
   relationship” with the insured but an insured’s “specific[]” request for “the
   type of insurance coverage . . . needed.” Isidore Newman, 42 So. 3d at 358,
   359. As explained, Adler did not allege he specifically requested pandemic-
   related coverage from either RPS or Marsh. Adler’s claims against those
   defendants were properly dismissed.
                                             IV.
           The district court’s judgment is AFFIRMED.




           9
            Adler also cites the district court’s decision in Sika Investments, L.L.C. v. RLI
   Corp., 2021 WL 2134697 (E.D. La. May 26. 2021). But Sika relies on VCS’s erroneous
   reading of Isidore Newman and OPS. Id. at *4. We decline to follow Sika for the same
   reasons we decline to follow VCS.




                                              12
Case: 21-30478     Document: 00516478007            Page: 13    Date Filed: 09/20/2022




                                     No. 21-30478


   Andrew S. Oldham, Circuit Judge, concurring in part.
          It’s not clear to me that we have subject-matter jurisdiction. Section
   1332 requires complete diversity among the parties. See 28 U.S.C. § 1332.
   The citizenship of a limited liability company is determined by the citizenship
   of its members. See MidCap Media Finance LLC v. Pathway Data, Inc., 929
   F.3d 310, 314 (5th Cir. 2019). In removing this case, however, the insurance
   company alleged only the residence of the relevant member, not his citizenship.
   “Citizenship and residence, as often declared by this court, are not
   synonymous terms.” Robertson v. Cease, 97 U.S. 646, 648 (1878). That’s
   because “[c]itizenship requires not only ‘residence in fact’ but also ‘the
   purpose to make the place of residence one’s home.’” MidCap, 929 F.3d at
   313 (quoting Texas v. Florida, 306 U.S. 398, 424 (1939)).
          I realize this distinction might seem pedantic. But the Supreme Court
   says it’s important. The party invoking federal jurisdiction (here the
   insurance company) has the burden of establishing it. See McNutt v. General
   Motors Acceptance Corp. of Indiana, 298 U.S. 178, 188–89 (1936). And “every
   federal appellate court has a special obligation to satisfy itself not only of its
   own jurisdiction, but also that of the lower courts in a cause under review,
   even though the parties are prepared to concede it.” Bender v. Williamsport
   Area School Dist., 475 U.S. 534, 541 (1986) (quotation omitted). And a
   recently proposed amendment to Federal Rule of Civil Procedure 7.1 will
   require the removing party to “name—and identify the citizenship of—every
   individual or entity whose citizenship is attributed to that party . . . .” Fed.
   R. Civ. P. 7.1(a)(2) (effective December 1, 2022). The Committee Note to
   this proposed amendment singles out the “familiar example [of] a limited
   liability company, which takes on the citizenship of each of its owners.” I’d
   put the insurance company to its proof.




                                           13
Case: 21-30478       Document: 00516478007        Page: 14   Date Filed: 09/20/2022




                                   No. 21-30478


         If we have jurisdiction, as the majority holds, then I would agree that
   we should affirm without regard to Cajun Conti LLC v. Certain Underwriters
   at Lloyd’s, London et al., No. 21-0343, 2022 WL 2154863 (La. App. 4th Cir.
   June 15, 2022).




                                       14